DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“photographing device” in claims 1, 3, 6, 7, and 10-17, 
 “communication interface configured to receive an image capture by the photographing device” in claims 1, 3, 6, 7, and 10-17, 
“input interface configured to receive, from a user, a target selection command for selecting the targets from the extracted objects” in claims 1, 3, and 16
“distance measuring sensor configured to measure distances between the weapon and the targets” in claims 7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6, 7, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (2016/0377381) in view of Lenner et al. (2006/0005447) and further in view of Sadhvani et al. (2014/0109004).
In reference to claims 1 and 3, Lyren discloses a remote weapon control device for controlling a weapon having a photographing device, the remote weapon control device comprising:
a display (paragraphs 40 and 46; para. 49, line 11 on; the cited portions make clear that there can be several, connected electronic devices, each of which include a display); 
a communication interface configured to receive an image captured by the photographing device (paragraphs 46 and 48 make clear that an image captured by a photographing device is wirelessly transmitted to another electronic device, e.g., a handheld portable electronic device, a central server, a computer, etc.);
a processor configured to:
extract objects from the image (paragraph 49, line 11 on, makes clear that a computer extracts objects from the image(s); also see paragraph 43); 
identify targets from the objects (paragraph 49, line 11 on, makes clear that objects can be identified as targets; also see paragraph 43); 
determine an order of the targets for shooting (paragraph 59, “The target recommender…prioritizes targets…assigns each user one or more targets”; paragraph 58 states that target recommendations may include instructions, such as fire upon target; paragraph 101-103 provide a shooting order determination example); and 
generate a shooting control signal for controlling the weapon to shoot the targets in the determined order (paragraph 95 makes clear that the actions, e.g., “fire weapon”, of the target recommender can be automatically executed; thus, a target recommendation to fire upon 
control the display to display the targets (paragraphs 40 and 48; para. 49, line 11 on);
an input interface configured to receive, from a user, a target selection command for selecting the targets from the extracted objects (paragraph 49, user interface…select an object); and 
a node display configured to calculate reference coordinates representing the targets in the image, calculate relative coordinates of the targets with respect to the reference coordinates, and display nodes located at the relative coordinates with respect to the reference coordinates (paragraphs 40 and 56 disclose a “node display” as claimed, with virtual images or virtual objects as the nodes; reference coordinates and relative coordinates must be relied upon to place the virtual images or objects in the correct locations in the field of view; paragraphs 40 and 56 make clear that the virtual image/object moves in real-time synchronization with the real target the image/object represents; paragraphs 40 and 56 state an image displayed at an electronic device of a user resembles and orientation/size, and/or shape of how the target would appear in a field of view of the electronic device)
Thus, Lyren discloses the claimed invention, including where the processor is configured to, in response to a target selection command, extract one or more objects located in a selected area as targets (as set forth above). However, Lyren fails to specify that the target selection command comprises an area division command and an area selection command, as claimed. 
Further, Lyren teaches that a user selects a target from a plurality of targets determined by the system, as set forth above. Similarly, Lenner teaches an embodiment in which a system automatically indicates available targets that a user can choose from (paragraph 121). However, Lenner also teaches that it is known to form a target selection command as comprising both an area division command and an area selection command. Specifically, Lenner teaches an area division command, in order to allow a user to extract a target from within a specific area of an image scene (figure 5 shows a rectangular cursor that, when displayed, divides the image scene into two areas, i.e., inside and outside the cursor; initial display of the cursor constitutes an area division command, as claimed). Further, Lenner teaches an area selection command in the form of user-effected movement of the cursor to a select an area for target extraction (paragraph 124; such movement of the cursor to an area surrounding a target constitutes an area selection command, as claimed). It is noted that Lenner does not specify nor limit how the cursor is initially displayed upon the user interface.
However, Sadhvani teaches that it is known to initially display a selection cursor on user interface of a mobile device via manual drawing of said cursor, e.g., manually 

In reference to claim 6, Lyren in view of Lenner and Sadhvani (the modified Lyren) makes obvious the claimed invention (Lyren: paragraph 60, target recommendation system notifies an electronic of device that a user is aiming at a friendly, and thus, does not extract the friendly as a target).

In reference to claim 7, the modified Lyren makes obvious the claimed invention (Lyren: paragraphs 59, 64, and 65 make clear that target priorization/recommendation may be based on distance, esp. para. 65, proximity or distance of a target and/or user to another target, user, weapon, and/or object; paragraph 78; paragraph 136, “rangefinder”).

In reference to claims 10 and 21, the modified Lyren makes obvious the claimed invention, except fails to explicitly disclose that the processor is configured to estimate second distances between the location of the weapon and second locations of the 
Further, Lyren teaches a rangefinder for measuring distance to a target (at least para. 136, rangefinder). Further, Lyren teaches that the data (factors) used by the target recommender can include distance of a user to a target and the rate of movement of a target, i.e., distance/time of a target (para. 59, 64, and esp. 65, proximity or distance of a target and/or user to another target, user, weapon, and/or object and rate of movement of a target and/or user). Further, Lyren teaches prioritization of targets from closest to furthest, in order to provide a user with target prioritization instructions to engage closer targets first, since closer targets pose a greater threat (paragraph 78). 
Thus, it would have been obvious to one of ordinary skill in the art to configure the processor of Lyren (the target recommender portion or the processor) to estimate second distances between the location of the weapon and second locations of the targets after a reference time, i.e., to factor in the rate of movement of the targets in determining the distances to the targets by changing the first distances based on an amount of change in the first distances in the reference time (i.e., changing the first distances based the on rates of movement of the targets), and determine the shooting order by prioritizing the targets in an order of the smallest to the largest estimated 

In reference to claim 12, the modified Lyren makes obvious the claimed invention (Lyren: paragraphs 40 and 56 disclose a “node display,” as claimed, with virtual images or virtual objects as the “nodes”; reference coordinates and relative coordinates must be relied upon to place the virtual images or virtual objects in the correct locations in the field of view; the end of paragraph 40 and paragraph 56 make clear that virtual images/objects may be made to appear as the real life objects would, e.g., a real life object would get smaller as it moves away from the viewer, and thus, so would a corresponding virtual object).
In reference to claim 13, the modified Lyren makes obvious the claimed invention (Lyren: paragraph 95, automatic photography of a target is disclosed).

In reference to claim 14, the modified Lyren makes obvious the claimed invention, except for wherein the weapon is mounted on a movable body, and wherein the control signal generator outputs a movable body control signal for controlling a movement of the movable body such that at least one of the targets is included in the image. It is noted that Lyren discloses that the weapon is supported and moved by a human operator. However, the examiner takes Official Notice that it is well known to utilize a motorized mount to support and move a weapon to a firing orientation, in lieu of a human operator, and that it is known to provide said motorized mount with control signals from a control signal generator to effect movement of the mount, in order to 
In reference to claim 15, the modified Lyren makes obvious the claimed invention (as set forth above in the reference to claim 13).
In reference to claim 16, the modified Lyren makes obvious the claimed invention, except for wherein the communication interface transmits the shooting control signal to the weapon in response to a shooting authorization command being input to the input interface. However, the examiner takes Official Notice that it is known to require a shooting authorization command via a user input, prior to providing a shooting control signal to a weapon, in order to ensure that the weapon is aimed at an appropriate target prior to firing and/or safe to fire. Thus, it would have been obvious to a person of ordinary skill in the art to modify Lyren such that the communication interface transmits the shooting control signal to the weapon in response to a shooting authorization command being input to the input interface, in order to ensure that the weapon is aimed at an appropriate target prior to firing and/or safe to fire.
In reference to claim 17, the modified Lyren makes obvious the claimed invention (Lyren: paragraphs 114-117).


Response to Arguments
Applicant's arguments filed October 22, 2021, have been fully considered but they are not persuasive. Specifically, Applicant first argues that “photographing device,” “communication interface…device,” “input interface…objects,” and “distance measuring sensor…targets” should not be interpreted under 35 U.S.C. 112(f). The examiner respectfully disagrees. Focusing on “photographing device,” the term “photographing” is a function and the term “device” is a structural placeholder; there is no recited structure sufficient to carry out the function of “photographing.” Applicant’s attention is directed to the above section entitled Claim Interpretation, which clearly sets forth the “three-prong test” used to determine if a limitation should be interpreted under 35 U.S.C. 112(f); according to the “three-prong test,” the limitation “photographing device” should clearly be interpreted under 35 U.S.C. 112(f). The same rationale applies to the other three, above-listed limitations. Applicant does not provide any arguments specific to other limitations interpreted by the examiner under 35 U.S.C. 112(f). Further, it seems that Applicant is conflating 35 U.S.C. 112(f) with 35 U.S.C. 112(b), since Applicant asserts that each of the above-listed limitations is definite. However, the examiner does not reject said limitations under 35 U.S.C. 112(b) as being indefinite, but merely asserts that said limitations are considered to invoke 35 U.S.C. 112(f). Thus, Applicant’s arguments are moot. In Applicant’s specification, it is the non-limiting examples of structures that meet the above-limitations and are considered the corresponding structures associated with their respective limitations.
Secondly, Applicant argues that Lyren fails to disclose both a display and a node display. Applicant argues that Lyren merely discloses a single display. The examiner 
Thirdly, Applicant argues that Lyren fails to anticipate claims 10 and 21. However, Applicant’s arguments with respect to claim(s) 10 and 21 have been considered but are moot because the new rationale behind the current rejection. Specifically, Lyren teaches that a target recommender analyzes collected data and prioritizes targets based on said data (paragraphs 59). Further, Lyren teaches a rangefinder for measuring distance to a target (at least para. 136, rangefinder). Further, Lyren teaches that the data (factors) used by the target recommender can include distance of a user to a target and the rate of movement of a target, i.e., distance/time of a target (para. 59, 64, and esp. 65, proximity or distance of a target and/or user to another target, user, weapon, and/or object and rate of movement of a target and/or user). Further, Lyren teaches prioritization of targets from closest to furthest, in order to provide a user with target prioritization instructions to engage closer targets first, since closer targets pose a greater threat (paragraph 78). 
Thus, it would have been obvious to one of ordinary skill in the art to configure the processor of Lyren (the target recommender portion or the processor) to estimate second distances between the location of the weapon and second locations of the targets after a reference time, i.e., to factor in the rate of movement of the targets in determining the distances to the targets by changing the first distances based on an amount of change in the first distances in the reference time (i.e., changing the first distances based the on rates of movement of the targets), and determine the shooting order by prioritizing the targets in an order of the smallest to the largest estimated second distances, in order to provide a user with target prioritization instructions to engage closer targets first, since closer targets pose a greater threat.
In conclusion, it is clear that the modified Lyren makes obvious the claimed invention, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641